Case 19-17978-amc     Doc 11   Filed 01/28/20 Entered 01/28/20 12:36:22          Desc Main
                               Document     Page 1 of 1




                                          Certificate Number: 03088-PAE-DE-034010414
                                          Bankruptcy Case Number: 19-17978


                                                        03088-PAE-DE-034010414




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on January 27, 2020, at 8:49 o'clock PM CST, Harry F Smithers
completed a course on personal financial management given by internet by Debt
Education and Certification Foundation, a provider approved pursuant to 11
U.S.C. 111 to provide an instructional course concerning personal financial
management in the Eastern District of Pennsylvania.




Date:   January 27, 2020                  By:      /s/Doug Tonne


                                          Name: Doug Tonne


                                          Title:   Counselor
